Case 4:19-cv-00183-JHM-HBB Document 19 Filed 04/23/20 Page 1 of 4 PageID #: 260




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

 CIVIL ACTION NO: 4:19-CV-00183-JHM

 J.M., a minor, age 3, by his Court Appointed                                 PLAINTIFFS
 Guardian, PATRICA EVANS; MICHELLE
 VANNOY; and ROGER EVANS

 V.

 MELISSA D. HATFIELD; ANNA BROWN;                                             DEFENDANTS
 and LIGHTHOUSE CASUAULTY COMPANY
 (Name changed to ZIVA SEGUROS on October 16, 2019)

                               MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant Lighthouse Casualty Company’s Motion to

 Dismiss. [DN 6]. Fully briefed, this matter is ripe for decision. For the following reasons,

 Lighthouse’s Motion is GRANTED.

                                          I. BACKGROUND

        Plaintiffs Michelle Vannoy and J.M. were the occupants of a vehicle owned by Plaintiff

 Roger Evans. [DN 1-2 ¶¶ 3, 4, 7]. Vannoy was driving the vehicle when she was allegedly

 rear-ended by a vehicle driven by Defendant Melissa Hatfield. [Id. at ¶ 4]. Vannoy and J.M. were

 injured. [Id. at ¶¶ 7, 9]. The vehicle that Hatfield was driving is owned by Defendant Anna Brown

 and insured by Defendant Lighthouse. [Id. at ¶ 10]. Lighthouse asserts there are several other

 additional claimants because of the accident. [DN 6-1 at 2]. After the accident, Lighthouse filed

 an interpleader in an Indiana court to allow distribution of the insurance proceeds to all claimants.

 [DN 6-5]. Later, J.M. sued in Hopkins Circuit Court and Lighthouse removed the suit to this

 Court. [DN 1-2, DN 1]. Lighthouse now requests that the Court dismiss the case for, among other

 reasons, lack of personal jurisdiction. [DN 6].
Case 4:19-cv-00183-JHM-HBB Document 19 Filed 04/23/20 Page 2 of 4 PageID #: 261




                                      II. STANDARD OF REVIEW

        “In a diversity case, a federal court determines whether personal jurisdiction exists over a

 nonresident defendant by applying the law of the state in which it sits.” Third Nat'l Bank v.

 WEDGE Grp. Inc., 882 F.2d 1087, 1089 (6th Cir. 1989) (citation omitted). Thus, the Court will

 apply Kentucky law. The Court applies a two-step inquiry to determine whether it may exercise

 personal jurisdiction over a nonresident defendant: “(1) whether the law of the state in which the

 district court sits authorizes jurisdiction, and (2) whether the exercise of jurisdiction comports with

 the Due Process Clause.” Brunner v. Hampson, 441 F.3d 457, 463 (6th Cir. 2006) (citation

 omitted).

        When a district court “rules on a jurisdictional motion to dismiss made pursuant to Federal

 Rule of Civil Procedure 12(b)(2) without conducting an evidentiary hearing, the court must

 consider the pleadings and affidavits in a light most favorable to the plaintiff.” CompuServe, Inc.

 v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996) (citation omitted). To defeat this motion to

 dismiss, the plaintiff needs only to make a prima facie showing of jurisdiction. Id. Furthermore,

 the court must “not consider facts proffered by the defendant that conflict with those offered by

 the plaintiff.” Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002)

 (citation omitted).

                                           III. DISCUSSION

        Lighthouse contends that J.M. fails to allege that it took any action that make it subject to

 Kentucky’s long-arm statute; Lighthouse insists that J.M. cannot make such an allegation because

 it is not an insurer that does business in Kentucky and the policy here was issued in Indiana to an

 Indiana resident for a vehicle based in Indiana. [DN 6-1 at 10–11]. While J.M. makes no mention

 of Kentucky’s long-arm statute in his Response, J.M. appears to argue that because Hatfield drove




                                                   2
Case 4:19-cv-00183-JHM-HBB Document 19 Filed 04/23/20 Page 3 of 4 PageID #: 262




 the vehicle from Indiana into Kentucky and the accident happened in Kentucky that personal

 jurisdiction exists over Lighthouse. [DN 10 at 4, 10, 11]. J.M. also asserts that Lighthouse “has

 assured jurisdiction in this [C]ourt by removing the case from the Hopkins Circuit Court” to federal

 court. [Id. at 11]. J.M. cites no caselaw to support any of his jurisdiction arguments.

        “Kentucky's long-arm statute permits Kentucky courts to exercise personal jurisdiction

 over certain nonresident defendants.”         Churchill Downs, Inc. v. NLR Entm't, LLC, No.

 3:14-CV-166-H, 2014 WL 2200674, at *5 (W.D. Ky. May 27, 2014) (citing K.R.S. § 454.210).

 The Kentucky Supreme Court has found that the statute requires a two-prong showing before a

 court can exercise personal jurisdiction over a nonresident. Caesars Riverboat Casino, LLC v.

 Beach, 336 S.W.3d 51, 57 (Ky. 2011). First, the Court must find that a nonresident's conduct or

 activities fall within one of nine enumerated provisions in K.R.S § 454.210. If this first prong is

 satisfied, then the second prong requires the Court to determine if the plaintiff's claim arises from

 the Defendants' actions. See K.R.S. § 454.210(2)(b) (“When jurisdiction over a person is based

 solely upon this section, only a claim arising from acts enumerated in this section may be asserted

 against him.”). This requires a showing of “a reasonable and direct nexus between the wrongful

 acts alleged in the complaint and the statutory predicate for long-arm jurisdiction.” Caesars,

 336 S.W.3d at 59. This analysis should be undertaken on a case-by-case basis, “giving the benefit

 of the doubt in favor of jurisdiction.” Id.

        Here, J.M.’s Complaint makes no mention of Kentucky’s long-arm statute and it is devoid

 of jurisdictional allegations that suggest that Lighthouse’s activities fall within one of the

 enumerated provisions in the long-arm statute. Indeed, the only potential basis for exercising

 personal jurisdiction over Lighthouse appears to be the “transacting any business in this

 Commonwealth” provision of the long-arm statute and he has not even sufficiently alleged facts




                                                   3
Case 4:19-cv-00183-JHM-HBB Document 19 Filed 04/23/20 Page 4 of 4 PageID #: 263




 to support that basis of jurisdiction. K.R.S. § 454.210(2)(a)(1). J.M.’s jurisdictional allegations

 appear to hinge on the accident occurring in Kentucky and that Hatfield drove the vehicle into

 Kentucky. [DN 1-2 at ¶¶ 13, 17]. However, that is not enough to make a prima facie showing

 that the Court has personal jurisdiction over Lighthouse when “[t]he key inquiry in personal

 jurisdiction cases concerns the activities of the defendant.” Carter v. Paschall Truck Lines, Inc.,

 338 F. Supp. 3d 883, 889 (W.D. Ky. 2019) (citation omitted). J.M. does allege that Lighthouse is

 an insurance company in Illinois and is not licensed to do business in Kentucky. [DN 1-2 ¶¶ 10,

 22]. J.M. has not made a prima face showing that Lighthouse’s conduct falls within Kentucky’s

 long-arm statute.

        Finally, contrary to J.M.’s argument, Lighthouse’s removal does not assure jurisdiction

 because removal does not constitute a waiver of its lack of personal jurisdiction defense. Cantor

 Fitzgerald, L.P. v. Peaslee, 88 F.3d 152, 157 n.4 (2d Cir. 1996) (“Removal does not waive any

 Rule 12(b) defenses.”); see Chiancone v. City of Akron, No. 5:11CV337, 2011 WL 4436587, at *5

 (N.D. Ohio Sept. 23, 2011) (“Removal, however, does not waive any defenses that a defendant

 may have.”). Because the Court does not have personal jurisdiction over Lighthouse, the Court

 need not consider Lighthouse’s other arguments.

                                         IV. CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Lighthouse’s Motion to

 Dismiss [DN 6] is GRANTED.




                                                                                 April 23, 2020
 cc: counsel of record



                                                 4
